Detailed Action
Summary
1. This office action is in response to the application filed on November 22, 2019. 
2. Claims 1, 3-6 and 8-19 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on November 22, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
EXAMINER’S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stern Zachary on 2/4/2021.
Claim 1:
A power conversion device comprising a power converter for performing power conversion between primary-side DC voltage and secondary-side DC voltage, and a control device for controlling the power converter in accordance with a command value, wherein

	a primary-side bridge circuit which includes a first switching element and a first snubber capacitor connected in parallel to the first switching element, and which is connected between a primary-side DC terminal and a primary-side AC terminal, the primary-side bridge circuit being configured to perform DC/AC conversion, and
	a secondary-side bridge circuit which includes a second switching element and a second snubber capacitor connected in parallel to the second switching element, and which is connected between a secondary-side DC terminal and a secondary-side AC terminal connected to the primary-side AC terminal via an inductance element, the secondary-side bridge circuit being configured to perform AC/DC conversion,
the power converter is configured so as to allow zero voltage switching operation using a resonance phenomenon between each of the first and second snubber capacitors and the inductance element, 
voltage of the primary-side DC terminal of the power converter, voltage of the secondary-side DC terminal thereof, and one of [[a]]the command value and a detection value of transmission power transmitted via the inductance element are prescribed as an operation point, and
the control device generates a primary-side duty for the primary-side bridge circuit, a secondary-side duty for the secondary-side bridge circuit, and a phase shift amount between the primary-side bridge circuit and the secondary-side bridge circuit, so that an absolute value of current flowing through the inductance element is minimized at a switching timing of each switching element in the primary-side bridge circuit and the secondary-side bridge circuit, under a condition that the zero voltage the first and second snubber capacitors is completed within a dead time period from [[a]]the switching timing of each switching element and each of currents flowing through the primary-side bridge circuit and the secondary-side bridge circuit is not inverted, at the operation point.
Claim 4:
The power conversion device according to claim 3, wherein
the look up table is configured such that the primary-side duty, the secondary-side duty, and the phase shift amount corresponding to each operation point are generated on the basis of a solution of an optimization problem for minimizing a peak absolute value of current flowing through the inductance element, using voltage and current ranges in which the zero voltage switching operation is achieved, as a constraint condition. 
Claim 5:
  A power conversion device comprising a power converter for performing power conversion between primary-side DC voltage and secondary-side DC voltage, and a control device for controlling the power converter in accordance with a command value, wherein
the power converter includes
	a primary-side bridge circuit which includes a first switching element and a first snubber capacitor connected in parallel to the first switching element, and which is connected between a primary-side DC terminal and a primary-side AC terminal, the primary-side bridge circuit being configured to perform DC/AC conversion, and
second switching element and a second snubber capacitor connected in parallel to the second switching element, and which is connected between a secondary-side DC terminal and a secondary-side AC terminal connected to the primary-side AC terminal via an inductance element, the secondary-side bridge circuit being configured to perform AC/DC conversion,
the power converter is configured so as to allow zero voltage switching operation using a resonance phenomenon between each of the first and second snubber capacitors and the inductance element,
voltage of the primary-side DC terminal of the power converter, voltage of the secondary-side DC terminal thereof, and [[a]]the command value or a detection value of transmission power transmitted via the inductance element are prescribed as an operation point,
on an assumption that resonant current flowing through at least one of the first and second snubber capacitors during [[a]]the resonance phenomenon between the first and second snubber capacitors and the inductance element does not change temporally, the control device calculates a minimum absolute value of current at a switching timing of each switching element so as to satisfy a first conditional expression necessary for achieving the zero voltage switching operation, under a condition specified by the operation point, and calculates a current value at [[a]]the switching timing of each switching element so as to satisfy a second conditional expression for achieving the command value or the detection value of the transmission power specified by the operation point, and
the switching timing of each switching element, that satisfies both of the first conditional expression and the second conditional expression.
Claim 6:
The power conversion device according to claim 5, wherein
the first conditional expression is a calculation expression obtained on the basis of a condition that energy accumulated in the inductance element is equal to or greater than energy accumulated in at least one of the first and second snubber capacitor and that the energy accumulated in the at least one of the first and second snubber capacitor is all transferred during a dead time period from the switching timing. 
Claim 12:
 The power conversion device according to claim 11, further comprising an auxiliary circuit for performing power transfer between [[a]]the plurality of the power converters of which the primary-side DC terminals or the secondary-side DC terminals are connected in series to each other, so that voltages of the primary-side DC terminals or voltages of the secondary-side DC terminals of the plurality of the power converters are changeable without changing the primary-side DC voltage and the secondary-side DC voltage.
Claim 13:
 The power conversion device according to claim 1, wherein
the switching timings of the switching elements in the primary-side bridge circuit and the secondary-side bridge circuit, under the condition that the zero voltage switching operation is achieved, at the operation point. 
Claim 14:
The power conversion device according to claim 1, wherein
the control device generates the primary-side duty for the primary-side bridge circuit, the secondary-side duty for the secondary-side bridge circuit, and the phase shift amount between the primary-side bridge circuit and the secondary-side bridge circuit, so as to minimize an evaluation function which is obtained by weighting absolute values of currents flowing through the inductance element at the switching timings of the switching elements in the primary-side bridge circuit and the secondary-side bridge circuit on the basis of a degree of contribution to loss in the power conversion device and then adding the weighted absolute values, under the condition that the zero voltage switching operation is achieved, at the operation point.
Claim 19:
The power conversion device according to claim 18, further comprising an auxiliary circuit for performing power transfer between [[a]]the plurality of the power converters of which the primary-side DC terminals or the secondary-side DC terminals are connected .
Allowable subject matter
6. Claims 1, 3-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “voltage of the primary-side DC terminal of the power converter, voltage of the secondary-side DC terminal thereof, and one of the  command value and a detection value of transmission power transmitted via the inductance element are prescribed as an operation point, and the control device generates a primary-side duty for the primary-side bridge circuit, a secondary-side duty for the secondary-side bridge circuit, and a phase shift amount between the primary-side bridge circuit and the secondary-side bridge circuit, so that an absolute value of current flowing through the inductance element is minimized at a switching timing of each switching element in the primary-side bridge circuit and the secondary-side bridge circuit, under a condition that the zero voltage switching operation is achieved and that transfer of accumulated energy in the first and second snubber capacitors is completed within a dead time period from the switching timing of each switching element and each of currents flowing through the primary-side bridge circuit and the secondary-side bridge circuit is not inverted, at  the operation point.”
In re to claim 5, claim 5 the prior art fails to disclose or suggest the emboldened and italicized features recites “voltage of the primary-side DC terminal of the power converter, voltage of the secondary-side DC terminal thereof, and the command value or a detection value of transmission power transmitted via the inductance element are prescribed as an operation point, on an assumption that resonant current flowing through at least one of the first and second snubber capacitors during the resonance phenomenon between the first and second snubber capacitors and the inductance element does not change temporally, the control device calculates a minimum absolute value of current at a switching timing of each switching element so as to satisfy a first conditional expression necessary for achieving the zero voltage switching operation, under a condition specified by the operation point, and calculates a current value at the switching timing of each switching element so as to satisfy a second conditional expression for achieving the command value or the detection value of the transmission power specified by the operation point, and the control device generates the primary-side duty for the primary-side bride circuit, the secondary-side duty for the secondary-side bridge circuit, and the phase shift amount between the primary-side bridge circuit and the secondary-side bridge circuit on the basis of a current value, at the switching timing of each switching element, that satisfies both of the first conditional expression and the second conditional expression.” 
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-4 and 8-14,  claims 3-4 and 8-14 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 6 and 15-19, claims 6 and 15-19 depend from claim 5, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Doncker “20200007022” the invention relates to a DC-DC converter and an auxiliary circuit with an auxiliary voltage source to at least reduce losses during commutation processes without involving a boost current to allow zero voltage switching of the multi-directional active bridge DC-DC converter under all operating conditions and to a corresponding method.
Zane “20150349649” the invention relates to direct current ("DC") to DC converters and more particularly relates to zero voltage switching operation of a minimum current trajectory for a DC-to-DC converters.
Kajiyama “20200389095” the invention relates to a power converter to suppress occurrence of DC biased magnetization in an inductance element in a power conversion device including a DAB type DC/DC converter.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Examiner, Art Unit 2839

	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839